Title: To James Madison from John Neilson, 8 May 1814
From: Neilson, John
To: Madison, James


        
          Sir.
          [Char]lottesville May 8. 1814.
        
        On my retur⟨n from⟩ Norfolk Mr Dinsmore informed me you h⟨ad so⟩me small jobs to finish, as soon as my healt⟨h perm⟩itted, which was early in febuary, I went ⟨to Mon⟩tpelier, Captain Eddins informed me, you ⟨had r⟩elinquished the idea of having any thing ⟨done at⟩ that time. At present I am at work in th⟨is pla⟩ce on a new house which will keep me employ⟨ed u⟩ntill the latter end of the fall, I am then to go ⟨on⟩ to Poplar forest to finish Mr Jeffersons house. ⟨If⟩ before I go there, you should want any thing don⟨e or⟩ at any future period, it will yeild me plea⟨sure⟩ to do it—and will be my aim to give sa⟨tisfa⟩ction. I ⟨r⟩emain with sentiments of sincere respect your humble servant
      